Exhibit 10.19.4

 

THIRD AMENDMENT TO Loan AND SECURITY AGREEMENT
AND WAIVER

 

THIS THIRD AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is made and entered into as of March 1, 2012, by and among INTRICON
CORPORATION, a Pennsylvania corporation, INTRICON, INC. (formerly known as
Resistance Technology, Inc.), a Minnesota corporation, INTRICON TIBBETTS
CORPORATION (formerly known as TI Acquisition Corporation), a Maine corporation,
and INTRICON DATRIX CORPORATION (formerly known as Jon Barron, Inc.) (d/b/a
Datrix), a California corporation (each, a “Borrower”; collectively, the
“Borrowers”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking
corporation (the “Bank”).

RECITALS:

A.                  The Borrowers and the Bank are parties to a certain Loan and
Security Agreement dated as of August 13, 2009, as amended by a First Amendment
dated as of March 12, 2010 and as further amended by a Second Amendment dated as
of August 12, 2011 (as so amended, the “Loan Agreement”). All capitalized terms
not otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

B.                  The Borrowers have requested that the Bank (i) waive certain
existing Events of Default and (ii) amend certain provisions of the Loan
Agreement, and the Bank has agreed to grant such waiver and so amend the Loan
Agreement upon the terms and subject to the conditions set forth in this
Amendment.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1.                      Waiver.

(a)                 Applicable Covenants. Pursuant to Section 10.1 of the Loan
Agreement, the Borrowers and their respective consolidated Subsidiaries are
required to maintain consolidated EBITDA in an amount not less than $2,700,000
as of December 31, 2011 for the period of twelve (12) consecutive calendar
months then-ended. Pursuant to Section 10.2 of the Loan Agreement, the Borrowers
and their respective consolidated Subsidiaries are required to maintain a
Leverage Ratio of not greater than 3.75 to 1.00 as of December 31, 2011 for the
period of twelve (12) consecutive calendar months then-ended. Pursuant to
Section 10.3 of the Loan Agreement, the Borrowers and their respective
consolidated Subsidiaries are required to maintain a Fixed Charge Coverage Ratio
of not less than 1.15 to 1.00 as of December 31, 2011 for the period of twelve
(12) consecutive calendar months then-ended.

(b)                 Existing Defaults. The Borrowers have informed the Bank that
(i) the consolidated EBITDA of the Borrowers and their respective consolidated
Subsidiaries, as of December 31, 2011 for the period of twelve (12) consecutive
calendar months then-ended, was less than $2,700,000; (ii) the Leverage Ratio of
the Borrowers and their respective consolidated Subsidiaries, as of December 31,
2011 for the period of twelve (12) consecutive calendar months then-ended, was
greater than 3.75 to 1.00; and (iii) the Fixed Charge Coverage Ratio of the
Borrowers and their respective consolidated Subsidiaries, as of December 31,
2011 for the period of twelve (12) consecutive calendar months then-ended, was
less than 1.15 to 1.00. Each of the foregoing instances of non-compliance
constitutes an Event of Default under Section 11.3 of the Loan Agreement
(collectively, the “Existing Defaults”).

 

 

 

(c)                 Waiver. The Borrowers have requested that the Bank waive the
Existing Defaults, and the Bank hereby grants such waiver upon the satisfaction
by the Borrowers of all conditions precedent set forth in Section 2 below.
Except as expressly provided herein, all provisions of the Loan Agreement and
the other Loan Documents remain in full force and effect. The foregoing waiver
shall not apply to any other or subsequent failure to comply with the Sections
identified above or any other provision of the Loan Agreement or the other Loan
Documents, and shall not give rise to any course of dealing or course of
performance with respect to any future requests.

Section 2.                      Delivery of Documents. At or prior to the
execution of this Amendment, and as a condition precedent to the effectiveness
of this Amendment, the Borrowers shall have satisfied the following conditions
and delivered or caused to be delivered to the Bank the following documents each
dated such date and in form and substance satisfactory to the Bank and duly
executed by all appropriate parties:

(a)                 This Amendment, duly executed by the Borrowers.

(b)                 An Acknowledgment and Agreement Regarding Subordinated
Indebtedness, in substantially the form attached, duly executed by each holder
of Subordinated Debt.

(c)                 With respect to each Borrower, a copy of the resolutions of
the Board of Directors of such Borrower authorizing the execution, delivery and
performance of this Amendment certified as true and accurate by an officer of
such Borrower, along with a certificate of such officer which (i) certifies that
there has been no amendment to either the Articles of Incorporation or the
Bylaws of such Borrower since true and accurate copies of the same were last
delivered and certified to the Bank, and that said Articles of Incorporation or
the Bylaws remain in full force and effect as of the date of this Amendment,
(ii) identifies each officer of such Borrower authorized to execute this
Amendment and any other instrument or agreement executed by such Borrower in
connection with this Amendment, and (iii) sets forth specimen signatures of each
officer of such Borrower referred to above and identifies the office or offices
held by such officer.

(d)                 The Bank shall have received (i) an amendment fee in the
amount of $10,000, which fee shall be non-refundable when paid and wholly earned
when received; and (ii) reimbursement for its legal fees and other expenses as
described in Section 9 hereof.

(e)                 Such other documents or instruments as the Bank may
reasonably require.

Upon the effectiveness of this Amendment, the amendments set forth in Section 3
hereof shall be deemed effective on a retroactive basis to January 31, 2012.

Section 3.                      Amendments.

(a)                 EBITDA. The definition of “EBITDA” set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“EBITDA” shall mean, for any period, the sum for such period of: (i) Net Income,
plus (ii) Interest Charges, plus (iii) federal and state income taxes, plus (iv)
Depreciation, plus (v) non-cash management compensation expense, plus (vi) all
other non-cash charges, minus (vii) all non-cash income or gains, in each case
to the extent included in determining Net Income for such period, minus (viii)
all cash payments made in such period on account of non-cash charges expensed in
a prior period, in each case determined on a consolidated basis, plus (ix)
expenses incurred by Borrowers during such period which relate directly to
Borrowers’ business relationship with United Healthcare to the extent such
expenses (a) were incurred during Borrowers’ fiscal year ending December 31,
2011 and (b) do not exceed $1,052,000 in the aggregate.

- 2 -



 

 

(b)                 Financial Covenants. Sections 10.1, 10.2 and 10.3 of the
Loan Agreement are hereby amended and restated in their entireties to read as
follows:

“10.1 Minimum EBITDA. As of each of the measurement dates set forth in the chart
below, for the period of twelve (12) consecutive calendar months then-ended, the
Borrowers and their respective consolidated Subsidiaries shall maintain
consolidated EBITDA in an amount not less than the amount set forth opposite
such date in the chart below:

Measurement Date Minimum EBITDA January 31, 2012 $2,600,000 February 29, 2012
$2,600,000 March 31, 2012 $2,600,000 April 30, 2012 $2,900,000 May 31, 2012
$3,250,000 June 30, 2012 $3,250,000 July 31, 2012 $3,500,000 August 31, 2012
$3,750,000 September 30, 2012 $3,750,000 October 31, 2012 $4,000,000 November
30, 2012 $4,000,000 December 31, 2012 and the last day of each calendar month
ending thereafter $4,250,000

 

provided, however, that if EBITDA of the Borrowers and their respective
consolidated Subsidiaries for the period of twelve (12) consecutive calendar
months ending on the date of the most recent financial statements delivered to
the Bank pursuant to Section 8.8 is equal to or greater than $5,000,000, then
the Borrowers shall only be required to comply with the covenant set forth in
this Section 10.1 with respect to those measurements dates which correspond to
quarter-end and year-end dates.

 

10.2 Funded Debt to EBITDA. As of each of the measurement dates set forth in the
chart below, the Borrowers and their respective consolidated Subsidiaries shall
maintain a ratio of (a) consolidated Funded Debt as of such date minus the
aggregate collected cash balance in Deposit Accounts of the Borrowers maintained
with the Bank as of such date to (b) consolidated EBITDA (the “Leverage Ratio”)
for the period of twelve (12) consecutive calendar months then-ended, of not
greater than the amount set forth opposite such measurement date in the chart
below:

Measurement Date Maximum Leverage Ratio January 31, 2012 4.25 to 1.00 February
29, 2012 4.25 to 1.00 March 31, 2012 4.25 to 1.00 April 30, 2012 4.00 to 1.00
May 31, 2012 3.75 to 1.00 June 30, 2012 3.75 to 1.00 July 31, 2012 3.25 to 1.00
August 31, 2012 3.00 to 1.00 September 30, 2012 3.00 to 1.00 October 31, 2012
3.00 to 1.00 November 30, 2012 and the last day of each calendar month ending
thereafter 2.75 to 1.00

 

- 3 -



 

provided, however, that if EBITDA of the Borrowers and their respective
consolidated Subsidiaries for the period of twelve (12) consecutive calendar
months ending on the date of the most recent financial statements delivered to
the Bank pursuant to Section 8.8 is equal to or greater than $5,000,000, then
the Borrowers shall only be required to comply with the covenant set forth in
this Section 10.2 with respect to those measurements dates which correspond to
quarter-end and year-end dates.

 

10.3 Fixed Charge Coverage. As of each of the measurement dates set forth in the
chart below, for the period of twelve (12) consecutive calendar months
then-ended, the Borrowers and their respective consolidated Subsidiaries shall
maintain a ratio (the “Fixed Charge Coverage Ratio”) of (a) the total of
consolidated EBITDA for such period, minus the sum of all income taxes paid in
cash by the Borrowers on a consolidated basis, minus all Capital Expenditures of
the Borrowers made during such period which are not financed with Funded Debt,
minus that portion of the aggregate cash payments made by the applicable
Borrower(s) in respect of the Subject Agreements and Applicable Agreements
during such period that was not deducted as an expense in arriving at Net Income
for such period, plus (or minus), to the extent not included as income or gain
(or deducted as an expense or loss) in arriving at Net Income for such period,
cash received (or paid) from dividends (or capital calls) related to IntriCon’s
50% interest in the joint venture Global Coils (in the case of capital calls,
subject to any applicable restrictions under Section 9.3) to (b) the sum for
such period of (i) Interest Charges paid in cash, plus (ii) regularly scheduled
payments made (and, without duplication, payments required to be made) in
respect of principal of Funded Debt (including the Term Loan, but excluding the
Revolving Loans), plus (iii) all cash dividends and distributions paid or
declared in respect of Capital Securities of the Borrowers, of not less than the
amount set forth opposite such measurement date in the chart below:

Measurement Date Minimum Fixed Charge
Coverage Ratio January 31, 2012 1.10 to 1.00 February 29, 2012 1.10 to 1.00
March 31, 2012 1.10 to 1.00 April 30, 2012 1.10 to 1.00 May 31, 2012 1.10 to
1.00 June 30, 2012 1.10 to 1.00 July 31, 2012 and the last day of each calendar
month ending thereafter 1.15 to 1.00

 

provided, however, that if EBITDA of the Borrowers and their respective
consolidated Subsidiaries for the period of twelve (12) consecutive calendar
months ending on the date of the most recent financial statements delivered to
the Bank pursuant to Section 8.8 is equal to or greater than $5,000,000, then
the Borrowers shall only be required to comply with the covenant set forth in
this Section 10.3 with respect to those measurements dates which correspond to
quarter-end and year-end dates.”

- 4 -



 

 

Section 4.                      Representations; No Default. Each Borrower
represents and warrants that: (a) such Borrower has the power and legal right
and authority to enter into this Amendment and has duly authorized the execution
and delivery of this Amendment and other agreements and documents executed and
delivered by such Borrower in connection herewith, (b) neither this Amendment
nor the agreements contained herein contravene or constitute an Unmatured Event
of Default or Event of Default under the Loan Agreement or a default under any
other agreement, instrument or indenture to which such Borrower is a party or a
signatory, or any provision of such Borrower’s Articles of Incorporation or
Bylaws or, to the best of such Borrower’s knowledge, any other agreement or
requirement of law, or result in the imposition of any lien or other encumbrance
on any of its property under any agreement binding on or applicable to such
Borrower or any of its property except, if any, in favor of the Bank, (c) no
consent, approval or authorization of or registration or declaration with any
party, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Borrower of this Amendment or
other agreements and documents executed and delivered by such Borrower in
connection herewith or the performance of obligations of such Borrower herein
described, except for those which such Borrower has obtained or provided and as
to which such Borrower has delivered certified copies of documents evidencing
each such action to the Bank, (d) no events have taken place and no
circumstances exist at the date hereof which would give such Borrower grounds to
assert a defense, offset or counterclaim to the obligations of such Borrower
under the Loan Agreement or any of the other Loan Documents, (e) there are no
known claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character or nature whatsoever, fixed or contingent, which such Borrower may
have or claim to have against the Bank, which might arise out of or be connected
with any act of commission or omission of the Bank existing or occurring on or
prior to the date of this Amendment, including, without limitation, any claims,
liabilities or obligations arising with respect to the indebtedness evidenced by
the Notes (as defined in the Loan Agreement), and (f) after giving effect to
this Amendment, no Unmatured Event of Default or Event of Default has occurred
and is continuing under the Loan Agreement.

Section 5.                      Affirmation; Further References. The Bank and
each Borrower acknowledge and affirm that the Loan Agreement, as hereby amended,
is hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Agreement (except as amended by this Amendment) and of
each of the other Loan Documents shall remain unmodified and in full force and
effect. All references in any document or instrument to the Loan Agreement are
hereby amended and shall refer to the Loan Agreement as amended by this
Amendment.

Section 6.                      Merger and Integration; Superseding Effect. This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into it
all prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.

- 5 -



 

 

Section 7.                      Severability. Whenever possible, each provision
of this Amendment and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment or
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited, invalid or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

Section 8.                      Successors. This Amendment shall be binding upon
the Borrowers, the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrowers, the Bank and to the respective successors
and assigns of the Bank.

Section 9.                      Costs and Expenses. Each Borrower agrees to
reimburse the Bank, upon execution of this Amendment, for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses of counsel
for the Bank) incurred in connection with the Loan Agreement, including in
connection with the negotiation, preparation and execution of this Amendment and
all other documents negotiated, prepared and executed in connection with this
Amendment, and in enforcing the obligations of the Borrowers under this
Amendment, and to pay and save the Bank harmless from all liability for, any
stamp or other taxes which may be payable with respect to the execution or
delivery of this Amendment.

Section 10.                  Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

Section 11.                  Counterparts; Digital Copies. This Amendment may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
this Amendment may execute any such agreement by executing a counterpart of such
agreement. A facsimile or digital copy (pdf) of this signed Amendment shall be
deemed to be an original thereof.

Section 12.                  Release of Rights and Claims. Each Borrower, for
itself and its successors and assigns, hereby releases, acquits, and forever
discharges Bank and its successors and assigns for any and all manner of
actions, suits, claims, charges, judgments, levies and executions occurring or
arising from the transactions entered into with Bank prior to entering into this
Amendment whether known or unknown, liquidated or unliquidated, fixed or
contingent, direct or indirect which such Borrower may have against Bank.

Section 13.                  Governing Law. This Amendment shall be governed by
the internal laws of the State of Minnesota, without giving effect to conflict
of law principles thereof.

Section 14.                  No Waiver. Except as expressly set forth in Section
1 hereof, nothing contained in this Amendment (or in any other agreement or
understanding between the parties) shall constitute a waiver of, or shall
otherwise diminish or impair, the Bank’s rights or remedies under the Loan
Agreement or any of the other Loan Documents, or under applicable law.

[Remainder of page intentionally blank;

signature page follows]

 

 

 

 

- 6 -



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BORROWERS: INTRICON CORPORATION,
a Pennsylvania corporation             By  /s/ Scott Longval       Scott
Longval, Chief Financial Officer  

 

 

  INTRICON, INC. (formerly known as Resistance
Technology, Inc.), a Minnesota corporation             By  /s/ Scott Longval    
  Scott Longval, Chief Financial Officer  

 

 

 

INTRICON TIBBETTS CORPORATION

(formerly known as TI Acquisition Corporation),

a Maine corporation

            By  /s/ Scott Longval       Scott Longval, Chief Financial Officer  

 

 

 

INTRICON DATRIX CORPORATION

(formerly known as Jon Barron, Inc.) (d/b/a Datrix),

a California corporation

            By  /s/ Scott Longval       Scott Longval, Chief Financial Officer  

 

 

BANK:

THE PRIVATEBANK AND TRUST COMPANY,

an Illinois banking corporation

            By  /s/ Seth Hove       Seth Hove, Associate Managing Director  

 

 

 

[Signature page to Third Amendment to Loan and Security Agreement and Waiver]

 

 



 